 

SECURITIES PURCHASE AGREEMENT

 

AGREEMENT, dated as of October 1, 2013, between 3DICON Corporation (“Company”),
and GCA Strategic Investment Fund Limited (“Purchaser”).

 

RECITALS:

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser up to $205,000.00 aggregate face amount of
Company’s Senior Convertible Note due nine (9) months from the respective date
of issuance (the “ Senior Convertible Note”), with terms and conditions as set
forth in the form of Senior Convertible Note attached hereto as Exhibit A;

 

WHEREAS, in order to induce the Purchaser to enter into the transactions
described in this Agreement, the Company desires to issue to the Purchaser a
warrant to purchase 300,000 shares of Common Stock upon the Closing (as defined
herein) on the terms and conditions described in the form of the common stock
purchase warrant attached hereto as Exhibit F (the “Warrants”); and

 

WHEREAS, the Senior Convertible Note may be convertible, and Warrants exercised
into shares of the Company’s common stock, $0.0002 par value per share (the “
Common Stock”), pursuant to Rule 144 (the “Conversion Shares”).

  

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1.    DEFINITIONS

 

1            Definitions. The following terms, as used herein, have the
following meanings:

 

“Additional Shares of Common Stock” has the meaning set forth in Section 11.6.

 

“Affiliate” means, with respect to any Person (the “ Subject Person”), (i) any
other Person (a “ Controlling Person”) that directly, or indirectly through one
or more intermediaries, Controls the Subject Person or (ii) any other Person
(other than the Subject Person or a Consolidated Subsidiary of the Subject
Person) which is Controlled by or is under common Control with a Controlling
Person.

 

“Agreement” means this Securities Purchase Agreement, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Asset Sale” has the meaning set forth in Section 8.4.

 

 

 

 

“Balance Sheet Date” has the meaning set forth in Section 4.7.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Company.

 

“Benefit Plans” has the meaning set forth in Section 4.9(b).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.

 

“Capital Reorganization” has the meaning set forth in Section 11.5.

 

“Change in Control” means (i) after the date of this Agreement, any person or
group of persons (within the meaning of Sections 13 and 14 of the Exchange Act
and the rules and regulations of the Commission relating to such sections) other
than Purchaser shall have acquired beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 promulgated by the Commission pursuant to the Exchange
Act) of 33% or more of the outstanding shares of Common Stock of the Company
without the prior written consent of Purchaser; (ii) any sale or other
disposition (other than by reason of death or disability) to any Person of more
than 5% of the issued and outstanding shares of Common Stock of the Company by
any executive officers and/or employee directors of the Company without the
prior written consent of Purchaser; (iii) individuals constituting the Board of
Directors of the Company on the date hereof (together with any new Directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of the Company was approved by a vote of at least 50.1% of the
Directors still in office who are either Directors as of the date hereof or
whose election or nomination for election was previously so approved), cease for
any reason to constitute at least one-third of the Board of Directors of the
Company then in office.

 

“VWAP” shall mean for any security as of any date, the Volume Weighted Average
Price as reported by Bloomberg, L.P. (“ Bloomberg”) on the principal securities
exchange or trading market where such security is listed or traded or, if the
foregoing does not apply, the Volume Weighted Average Price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no Volume Weighted Average Price is reported
for such security by Bloomberg, then the average of the bid prices of any market
makers for such securities as reported in the “Pink Sheets” by the National
Quotation Bureau, Inc. If the lowest closing bid price cannot be calculated for
such security on such date on any of the foregoing bases, the lowest closing bid
price of such security on such date shall be the fair market value as mutually
determined by Purchaser and the Company for which the calculation of the closing
bid price requires, and in the absence of such mutual determination, as
determined by the Board of Directors of the Company in good faith.

 

“Closing Date” means the date on which all of the conditions set forth in
Sections 6.1 and 6.2 shall have been satisfied and Senior Convertible Note, and
Warrants, in the aggregate principal amount of $205,000.00 are issued by the
Company to Purchaser.

 

2

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission or any entity
succeeding to all of its material functions.

 

“Common Stock” means common stock, $0.0002 par value per share, of the Company.

 

“Company” means 3DICON Corporation, an Oklahoma corporation and its successors.

 

“Company Corporate Documents” means the certificate of incorporation and bylaws
of the Company.

 

“Consolidated Net Worth” means at any date the total shareholder’s equity which
would appear on a consolidated balance sheet of the Company prepared as of such
date.

 

“Consolidated Subsidiary” means at any date with respect to any Person or
Subsidiary or other entity, the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and under “common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Date” shall mean the date of delivery (including delivery via
telecopy or email) of a Notice of Conversion for all or a portion of a Senior
Convertible Note by the holder thereof to the Company as specified in each
Senior Convertible Note.

 

“Conversion Price” has the meaning set forth in the Senior Convertible Note.

 

“Conversion Shares” has the meaning set forth in the Recitals.

 

“Senior Convertible Note” means the Company’s Senior Convertible Note
substantially in the form set forth as Exhibit A hereto.

 

“Deadline” has the meaning set forth in Section 10.1.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments issued by such Person,
(iii) all obligations of such Person as lessee which (y) are capitalized in
accordance with GAAP or (z) arise pursuant to sale-leaseback transactions,
(iv) all reimbursement obligations of such Person in respect of letters of
credit or other similar instruments, (v) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (vi) all Debt of others Guaranteed by such Person.

 

3

 

 

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivative Securities” has the meaning set forth in Section 8.6.

 

“Directors” means the individuals then serving on the Board of Directors or
similar such management council of the Company.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company and each Subsidiary and all members of a
controlled group of corporation and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, is treated as a single employer under the Code.

 

“Event of Default” has the meaning set forth in Article 13 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expense Reimbursement Fee” has the meaning set forth in Section 14.4.

 

“Financing” means a public or private financing consummated (meaning closing and
funding) through the issuance of debt or equity securities (or securities
convertible into or exchangeable for debt or equity securities) of the Company,
other than Permitted Financings.

 

“Fixed Price(s)” has the meaning set forth in Section 11.1.

 

4

 

 

“GAAP” has the meaning set forth in Section 1.2.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing (whether by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain a minimum net worth, financial ratio
or similar requirements, or otherwise) any Debt of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or (ii) entered into for
the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term Guarantee used as a verb has a corresponding meaning.

 

“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any derivative or fraction thereof), defined or regulated as such
in or under any Environmental Laws.

 

“Investment” means any investment in any Person, whether by means of share
purchase, partnership interest, capital contribution, loan, time deposit or
otherwise.

 

“Lien” means any lien, mechanic’s lien, material men’s lien, lease, easement,
charge, encumbrance, mortgage, conditional sale agreement, title retention
agreement, agreement to sell or convey, option, claim, title imperfection,
encroachment or other survey defect, pledge, restriction, security interest or
other adverse claim, whether arising by contract or under law or otherwise
(including, without limitation, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).

 

“Majority Holders” means (i) as of the Closing Date, Purchaser

 

“Market Price” shall mean the Closing Bid Price of the Common Stock preceding
the date of determination.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000.

 

“Maturity Date” shall mean the date of maturity of the Senior Convertible Note.

 

“Maximum Number of Shares” shall mean that percentage that the Company may issue
without shareholder approval under the applicable rules of the National Market
or the applicable OTC Bulletin Board or equivalent entity, of the then issued
and outstanding shares of Common Stock of the Company as of the applicable date
of determination, or such greater number of shares as the stockholders of the
Company may have previously approved.

 

5

 

 

“Nasdaq Market” means the Nasdaq Stock Market’s National Market System.

 

“National Market” means the Nasdaq Market, the Nasdaq Small Cap Market, the New
York Stock Exchange, Inc. or the American Stock Exchange, Inc..

 

“Net Cash Proceeds” means, with respect to any transaction, the total amount of
cash proceeds received by the Company or any Subsidiary less (i) reasonable
underwriters’ fees, brokerage commissions, reasonable professional fees and
other customary out-of-pocket expenses payable in connection with such
transaction, and (ii) in the case of dispositions of assets, (A) actual transfer
taxes (but not income taxes) payable with respect to such dispositions, and
(B) the amount of Debt, if any, secured by a Lien on the asset or assets
disposed of and required to be, and actually repaid by the Company or any
Subsidiary in connection therewith, and any trade payables specifically relating
to such asset or assets sold by the Company or any Subsidiary that are not
assumed by the purchaser of such asset or assets.

 

“Notice of Conversion” means the form to be delivered by a holder of a Senior
Convertible Note upon conversion of all or a portion thereof to the Company
substantially in the form of Exhibit A to the form of Senior Convertible Note .

 

“Officer’s Certificate” shall mean a certificate executed by the President,
chief executive officer or chief financial officer of the Company in the form of
Exhibit D attached hereto.

 

"OTC Bulletin Board" means the over-the-counter bulletin board operated by the
NASD.

 

“Outstanding Debt” means any debt securities or payables of the Company
outstanding as of the Closing Date and the obligations and commitments of the
Company pursuant to that certain Settlement Agreement between the Company and
IBC Funds, LLC, which agreement was described in and filed as an exhibit to the
Company’s Current Report on Form 8-K filed with the Commission on July 31, 2013.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permits” means all domestic and foreign licenses, franchises, grants,
authorizations, permits, easements, variances, exemptions, consents,
certificates, orders and approvals necessary to own, lease and operate the
properties of, and to carry on the business of the Company and the Subsidiaries.

 

“Permitted Financings” means a secondary registered offering of securities of
the Company, the extension or conversion into Common Stock of Outstanding Debt,
a private placement financing in which the Company raises minimum gross proceeds
of $1,500,000 and maximum gross proceeds of $3,000,000 or other financing
transactions specifically consented to in writing by Purchaser.

 

6

 

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock Company, government (or
any agency or political subdivision thereof) or other entity of any kind.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under the Code and
either (i) is maintained, or contributed to, by any member of the ERISA group
for employees of any member of the ERISA group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA group for employees of the Person which
was at such time a member of the ERISA Group.

 

“Purchase Price” means the purchase price for the Securities set forth in
Section 2.2 hereof.

 

“Purchaser” means the entity listed on the signature page hereto and its
successors and assigns, including holders from time to time of the Senior
Convertible Note .

 

“Recourse Financing” means Debt of the Company or any Subsidiary which, by its
terms, does not bar the lender thereof from action against the Company or any
Subsidiary, as borrower or guarantor, if the security value of the project or
asset pledged in respect thereof falls below the amount required to repay such
Debt.

 

“Redemption Event” has the meaning set forth in Section 3.4.

 

“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution on any shares of capital stock of such Person (except
dividends payable solely in shares of capital stock of the same or junior class
of such Person and dividends from a wholly-owned direct or indirect Subsidiary
of the Company to its parent corporation), (ii) any payment on account of the
purchase, redemption, retirement or acquisition of (a) any shares of such
Person’s capital stock or (b) any option, warrant or other right to acquire
shares of such Person’s capital stock or (iii) any loan, or advance or capital
contribution to any Person (a “ Stockholder”) owning any capital stock of such
Person other than relocation, travel or like advances to officers and employees
in the ordinary course of business, and other than reasonable compensation as
determined by the Board of Directors.

 

“Rights Offering” has the meaning set forth in Section 11.3.

 

“Sale Event” has the meaning set forth in Section 3.4.

 

“Securities” means the Senior Convertible Note, Warrants and, as applicable, the
Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Share Reorganization” has the meaning set forth in Section 11.2.

 

7

 

 

“Solvency Certificate” shall mean a certificate executed by the treasurer of the
Company as to the solvency of the Company, the adequacy of its capital and its
ability to pay its debts, all after giving effect to the issuance and sale of
the Senior Convertible Note , issuance of the Warrants, and the completion of
the offering (including without limitation the payment of any fees or expenses
in connection therewith), which such Solvency Certificate shall be in the form
of Exhibit C attached hereto.

 

“Special Distribution” has the meaning set forth in Section 11.4.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which (x) a majority of the capital stock or other ownership interests having
ordinary voting power to elect a majority of the Board of Directors or other
persons performing similar functions are at the time directly or indirectly
owned by such Person or (y) the results of operations, the assets and the
liabilities of which are consolidated with such Person under GAAP.

 

“Subsidiary Corporate Documents” means the certificates of incorporation and
bylaws of each Subsidiary.

 

“Taxes” has the meaning set forth in Section 3.6.

 

“Trading Day” shall mean any Business Day in which the OTC Bulletin Board,
National Market or other automated quotation system or exchange on which the
Common Stock is then traded is open for trading for at least four (4) hours.

 

“Transaction Agreements” means this Agreement, the Senior Convertible Note,
Warrants and the any other agreements contemplated by this Agreement.

 

“Transfer” means any disposition of Securities that would constitute a sale
thereof under the Securities Act.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

"Warrant" means the Common Stock Purchase Warrant substantially in the form set
forth in Exhibit F hereto.

 

2            Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a consistent
basis (except for changes concurred in by the Company’s independent public
accountants) (“ GAAP”). All references to “dollars,” “Dollars” or “$” are to
United States dollars unless otherwise indicated.

 

8

 

 

ARTICLE 2.    PURCHASE AND SALE OF SECURITIES

 

1            Purchase and Sale of Senior Convertible Note and Warrants.

 

(a)          Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell to Purchaser, and Purchaser agrees to purchase from the
Company, Senior Convertible Note and Warrants up to the aggregate principal
amount.

 

(b)          Purchaser shall acquire Senior Convertible Note and Warrants on the
Closing Date in an aggregate principal amount of Two Hundred Five Thousand
Dollars ($205,000.00).

 

(c)           In connection with the Purchaser’s agreement to purchase the
Senior Convertible Note specified in this Article II, the Company shall issue
and deliver to the Purchaser on the Closing Date a Warrant to purchase an
aggregate of 300,000 shares of Common Stock.

 

2            Purchase Price. The purchase price for the Senior Convertible Note
and Warrants on the Closing Date is $174,250.00 (the “ Purchase Price”).

 

3            Closing and Mechanics of Payment.

 

(a)          The Purchase Price shall be paid on the Closing Date by wire
transfer of immediately available funds.

 

(b)          The Senior Convertible Note and Warrants issued on the Closing Date
shall be dated the date hereof.

 

ARTICLE 3.    PAYMENT TERMS OF CONVERTILE BRIDGE NOTES

 

1            Payment of Principal and Interest; Payment Mechanics. The Company
will pay all amounts due on the Senior Convertible Note by the method and at the
address specified for such purpose by Purchaser in writing, without the
presentation or surrender of any Senior Convertible Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
this Senior Convertible Note , the holder shall surrender the Senior Convertible
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office. Prior to any sale or other
disposition of any Senior Convertible Note , the holder thereof will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender the Senior
Convertible Note to the Company in exchange for a new Senior Convertible Note or
Senior Convertible Note . The Company will afford the benefits of this
Section 3.1 to any direct or indirect transferee of the Senior Convertible Note
and Warrants purchased under this Agreement and that has made the same agreement
relating to this Senior Convertible Note and Warrants as Purchaser has in this
Section 3.1; provided that such transferee is an “accredited investor” under
Rule 501 of the Securities Act.

 

9

 

 

2            Voluntary Prepayment. For so long as no Event of Default shall have
occurred and is continuing, the Company may, at its option, repay, in whole or
in part, the Senior Convertible Note , per the formula set forth in Section 5.1
of Exhibit A hereto, thereof following at least five (5) Business Days prior
written notice to Purchaser (the expiration of such five (5) Business Day period
being referred to as the “prepayment date”); provided, however, that if such
date is not a Business Day, the prepayment date shall be the next Business Day
thereafter.

 

3            Mandatory Prepayments.

 

(a)          Upon (i) the occurrence of a Change in Control of the Company,
(ii) a transfer of all or substantially all of the assets of the Company to any
Person in a single transaction or series of related transactions, or (iii) a
consolidation, merger or amalgamation of the Company with or into another Person
in which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a “ Sale Event”) , then, in each case, the Company
shall, upon request of the Majority Holders, redeem the Senior Convertible Note
and Warrants , subject to the provisions of Section 5 of the Senior Convertible
Note . The redemption price payable upon any such redemption shall be the
Redemption Price in Section 5 of the Senior Convertible Note (referred to herein
as the "Formula Price").

 

(b)          At the option of Purchaser, upon the consummation of one or more
Financings, the Company shall use 100% of the Net Cash Proceeds therefrom
(unless such Net Cash Proceeds from each such Financing is less than $300,000)
to redeem the Senior Convertible Note .

 

4            Prepayment Procedures.

 

(a)          Any permitted prepayment or redemption of the Senior Convertible
Note , as applicable pursuant to Sections 3.2 or 3.3 above shall be deemed to be
effective and consummated (for purposes of determining the Formula Price and the
time at which Purchaser shall thereafter not be entitled to deliver a Notice of
Conversion for the Senior Convertible Note ) as follows:

 

(i)          A prepayment pursuant to Section 3.2, the “prepayment date”
specified therein;

 

10

 

 

(ii)         A redemption pursuant to Section 3.3(a), the date of consummation
of the applicable Sale Event; and

 

(iii)        A redemption pursuant to Section 3.3(b), three (3) Business Days
following the date of consummation of the applicable Financing (meaning closing
and funding).

 

(b)          On the Maturity Date and on the effective date of a repayment or
redemption of the Senior Convertible Note as specified in Section 3.4(a) above,
the Company shall deliver by wire transfer of funds the repayment/redemption
price to Purchaser of the Senior Convertible Note subject to redemption. Should
Purchaser not receive payment of any amounts due on redemption of its Senior
Convertible Note by reason of the Company’s failure to make payment at the times
prescribed above for any reason, the Company shall pay to the applicable holder
on demand (x) interest on the sums not paid when due at an annual rate equal to
the maximum lawful rate compounded at the end of each thirty (30) days, until
the applicable holder is paid in full and (y) all costs of collection,
including, but not limited to, reasonable attorneys’ fees and costs, whether or
not suit or other formal proceedings are instituted.

 

(c)          The Company shall select the Senior Convertible Note to be redeemed
in any redemption in which not all of the Senior Convertible Note are to be
redeemed so that the ratio of the Senior Convertible Note of each holder
selected for redemption to the total Senior Convertible Note owned by that
holder shall be the same as the ratio of all such Senior Convertible Note
selected for redemption bears to the total of all then outstanding Senior
Convertible Note. Should any Senior Convertible Note required to be redeemed
under the terms hereof not be redeemed solely by reason of limitations imposed
by law, the applicable Senior Convertible Note shall be redeemed on the earliest
possible dates thereafter to the maximum extent permitted by law.

 

(d)          Any Notice of Conversion delivered by Purchaser (including delivery
via telecopy) to the Company prior to the (x) Maturity Date or (y) effective
date of a voluntary repayment pursuant to Section 3.3 or a mandatory prepayment
pursuant to Section 3.4 as specified in Section 3.5(a) above), shall be honored
by the Company and the conversion of the Senior Convertible Note shall be deemed
effected on the Conversion Date. In addition, between the effective date of a
voluntary prepayment pursuant to Section 3.3 or a mandatory prepayment pursuant
to Section 3.4 as specified in Section 3.5(a) above and the date the Company is
required to deliver the redemption proceeds in full to Purchaser, Purchaser may
deliver a Notice of Conversion to the Company. Such notice will be (x) of no
force or effect if the Company timely pays the redemption proceeds to Purchaser
when due or (y) honored on or as of the date of the Notice of Conversion if the
Company fails to timely pay the redemption proceeds to Purchaser when due.

 

11

 

 

5            Payment of Additional Amounts.

 

(a)          Any and all payments by the Company hereunder or under the Senior
Convertible Note to Purchaser and each “qualified assignee” thereof shall be
made free and clear of and without deduction or withholding for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (all such taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “ Taxes”) unless such Taxes are required by law or the administration thereof
to be deducted or withheld. If the Company shall be required by law or the
administration thereof to deduct or withhold any Taxes from or in respect of any
sum payable under the Senior Convertible Note (i) the holders of the Senior
Convertible Note subject to such Taxes shall have the right, but not the
obligation, for a period of thirty (30) days commencing upon the day it shall
have received written notice from the Company that it is required to withhold
Taxes to transfer all or any portion of the Senior Convertible Note to a
qualified assignee to the extent such transfer can be effected in accordance
with the other provisions of this Agreement and applicable law; (ii) the Company
shall make such deductions or withholdings; (iii) the sum payable shall be
increased as may be necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional
amounts paid under this Section 3.5) Purchaser receives an amount equal to the
sum it would have received if no such deduction or withholding had been made;
and (iv) the Company shall forthwith pay the full amount deducted or withheld to
the relevant taxation or other authority in accordance with applicable. A
“qualified assignee” of a Purchaser is a Person that is organized under the laws
of (i) the United States or (II) any jurisdiction other than the United States
or any political subdivision thereof and that (y) represents and warrants to the
Company that payments of the Company to such assignee under the laws in
existence on the date of this Agreement would not be subject to any Taxes and
(z) from time to time, as and when requested by the Company, executes and
delivers to the Company and the Internal Revenue Service forms, and provides the
Company with any information necessary to establish such assignee’s continued
exemption from Taxes under applicable law.

 

(b)          The Company shall forthwith pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (all such taxes, charges and levies hereinafter referred to as “ Other
Taxes”) which arise from any payment made under any of the Transaction
Agreements or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement other than Taxes payable solely as a result of the
transfer from Purchaser to a Person of any Security.

 

(c)          The Company shall indemnify Purchaser, or qualified assignee, for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.5) paid by Purchaser, or qualified assignee, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Payment under this indemnification shall be made within 30 days from
the date Purchaser or assignee makes written demand therefor. A certificate as
to the amount of such Taxes or Other Taxes submitted to the Company by Purchaser
or assignee shall be conclusive evidence of the amount due from the Company to
such party.

 

12

 

 

(d)          Within 30 days after the date of any payment of Taxes, the Company
will furnish to Purchaser the original or a certified copy of a receipt
evidencing payment thereof.

 

(e)          Purchaser shall provide to the Company a form W-8, stating that it
is a non-U.S. person, together with any additional tax forms which may be
required under the Code, as amended after the date hereof, to allow interest
payments to be made to it without deduction.

 

ARTICLE 4.    REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Purchaser, as of the Closing Date and
again at the closing of each Subsequent Takedown, the following:

 

1            Organization and Qualification. The Company and each Subsidiary is
a corporation (or other legal entity) duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, with full
power and authority to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Company is qualified to conduct business as a foreign corporation and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except where such failure
would not have a Material Adverse Effect. A “ Material Adverse Effect” means any
material adverse effect on the operations, results of operations, properties,
assets or condition (financial or otherwise) of the Company or the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
or by the agreements or instruments to be entered into in connection herewith.

 

2            Authorization and Execution.

 

(a)          The Company has all requisite corporate power and authority to
enter into and perform each Transaction Agreement and to consummate the
transactions contemplated hereby and thereby and to issue the Securities in
accordance with the terms hereof and thereof.

 

(b)          The execution, delivery and performance by the Company of each
Transaction Agreement and the issuance by the Company of the Securities have
been duly and validly authorized and no further consent or authorization of the
Company, its Board of Directors or its shareholders is required.

 

(c)          This Agreement has been duly executed and delivered by the Company.

 

13

 

 

(d)          This Agreement constitutes, and upon execution and delivery thereof
by the Company, each of the Transaction Agreements will constitute, a valid and
binding agreement of the Company, in each case enforceable against the Company
in accordance with its respective terms.

 

3            Capitalization. As of the date hereof, the authorized, issued and
outstanding capital stock of the Company is as set forth on Schedule 4.3 hereto
and except as set forth on Schedule 4.3 no other shares of capital stock of the
Company will be outstanding as of the Closing Date. All of such outstanding
shares of capital stock are, or upon issuance will be, duly authorized, validly
issued, fully paid and nonassessable. No shares of capital stock of the Company
are subject to preemptive rights or similar rights of the stockholders of the
Company or any liens or encumbrances imposed through the actions or failure to
act of the Company. Other than as set forth on Schedule 4.3 hereto, as of the
date hereof, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
and (ii) there are no agreements or arrangements under which the Company or any
of its Subsidiaries are obligated to register the sale of any of its or their
securities under the Securities Act and (iii) there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders) that will be triggered by
the issuance of the Senior Convertible Note or Conversion Shares. The Company
has furnished to Purchaser true and correct copies of the Company’s Corporate
Documents, and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

4            Governmental Authorization. The execution and delivery by the
Company of the Transaction Agreements does not and will not, the issuance and
sale by the Company of the Securities does not and will not, and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, require any action by or in respect of, or
filing with, any governmental body, agency or governmental official except
(a) such actions or filings that have been undertaken or made prior to the date
hereof and that will be in full force and effect (or as to which all applicable
waiting periods have expired) on and as of the date hereof or which are not
required to be filed on or prior to the Closing Date and (b) such actions or
filings that, if not obtained, would not result in a Material Adverse Effect.

 

5            Issuance of Shares. Upon conversion in accordance with the terms of
the Senior Convertible Note and exercise in accordance with the terms of the
Warrant , the Conversion Shares shall be duly and validly issued and
outstanding, fully paid and nonassessable, free and clear of any Taxes, Liens
and charges with respect to issuance and shall not be subject to preemptive
rights or similar rights of any other stockholders of the Company. Assuming the
representations and warranties of Purchaser herein are true and correct in all
material respects, each of the Securities will have been issued in material
compliance with all applicable U.S. federal and state securities laws. The
Company understands and acknowledges that, in certain circumstances, the
issuance of Conversion Shares could dilute the ownership interests of other
stockholders of the Company. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Senior Convertible
Note is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

14

 

 

6            No Conflicts. The execution and delivery by the Company of the
Transaction Agreements to which it is a party did not and will not, the issuance
and sale by the Company of the Securities did not and will not and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, contravene or constitute a default under or
violation of (i) any provision of applicable law or regulation, (ii) the Company
Corporate Documents, (iii) any agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any Subsidiary or any of their
respective assets, or result in the creation or imposition of any Lien on any
asset of the Company or any Subsidiary. The Company and each Subsidiary is in
compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties, except where such failure would not have a Material Adverse Effect.

 

7            Financial Information. Since June 31, 2013 (the “ Balance Sheet
Date”), except as disclosed in the Company’s public filings or in Schedule 4.7,
there has been (x) no material adverse change in the assets or liabilities, or
in the business or condition, financial or otherwise, or in the results of
operations or prospects, of the Company and its Subsidiaries, whether as a
result of any legislative or regulatory change, revocation of any license or
rights to do business, fire, explosion, accident, casualty, labor trouble,
flood, drought, riot, storm, condemnation, act of God, public force or otherwise
and (y) no material adverse change in the assets or liabilities, or in the
business or condition, financial or otherwise, or in the results of operations
or prospects, of the Company and its subsidiaries except in the ordinary course
of business; and no fact or condition exists or is contemplated or threatened
which might cause such a change in the future. The unaudited consolidated
balance sheets of the Company and its Subsidiaries for the periods ending
December 31, 2010, 2011 and 2012, and the related consolidated statements of
income, changes in stockholders’ equity and changes in cash flows for the
periods then ended, including the footnotes thereto, except as indicated
therein, (i) complied in all material respects with applicable accounting
requirements and (ii) have been prepared in accordance with GAAP consistently
applied throughout the periods indicated, except that the unaudited financial
statements do not contain notes and may be subject to normal audit adjustments
and normal annual adjustments. Such financial statements fairly present the
financial condition of the Company and its Subsidiaries at the dates indicated
and the consolidated results of their operations and cash flows for the periods
then ended and, except as indicated therein, reflect all claims against and all
Debts and liabilities of the Company and its Subsidiaries, fixed or contingent.

 

15

 

 

8            Litigation. Except as set forth in the Company’s public filings or
on Schedule 4.8, there is no action, suit or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could
materially adversely affect the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company or which
challenges the validity of any Transaction Agreements.

 

9            Compliance with ERISA and other Benefit Plans.

 

(a)          Each member of the ERISA Group has fulfilled its obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any required
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which as resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

(b)          The benefit plans not covered under clause (a) above (including
profit sharing, deferred compensation, stock option, employee stock purchase,
bonus, retirement, health or insurance plans, collectively the “ Benefit Plans”)
relating to the employees of the Company are duly registered where required by,
and are in good standing in all material respects under, all applicable laws.
All required employer and employee contributions and premiums under the Benefit
Plans to the date hereof have been made, the respective fund or funds
established under the Benefit Plans are funded in accordance with applicable
laws, and no past service funding liabilities exist thereunder.

 

(c)          No Benefit Plans have any unfunded liabilities, either on a “going
concern” or “winding up” basis and determined in accordance with all applicable
laws and actuarial practices and using actuarial assumptions and methods that
are reasonable in the circumstances. No event has occurred and no condition
exists with respect to any Benefit Plans that has resulted or could reasonably
be expected to result in any pension plan having its registration revoked or
wound up (in whole or in part) or refused for the purposes of any applicable
laws or being placed under the administration of any relevant pension benefits
regulatory authority or being required to pay any taxes or penalties (in any
material amounts) under any applicable laws.

 

10          Environmental Matters. The costs and liabilities associated with
Environmental Laws (including the cost of compliance therewith) are unlikely to
have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Company or
any Subsidiary. Each of the Company and the Subsidiaries conducts its businesses
in compliance in all material respects with all applicable Environmental Laws.

 

16

 

 

11          Taxes. All United States federal, state, county, municipality, local
or foreign income tax returns and all other material tax returns (including
foreign tax returns) which are required to be filed by or on behalf of the
Company and each Subsidiary have been filed and all material taxes due pursuant
to such returns or pursuant to any assessment received by the Company and each
Subsidiary have been paid except those being disputed in good faith and for
which adequate reserves have been established. The charges, accruals and
reserves on the books of the Company and each Subsidiary in respect of taxes and
other governmental charges have been established in accordance with GAAP.

 

12          Investments, Joint Ventures. Other than as set forth in the
Company’s public filings, or in Schedule 4.12, the Company has no Subsidiaries
or other direct or indirect Investment in any Person, and the Company is not a
party to any partnership, management, shareholders’ or joint venture or similar
agreement.

 

13          Not an Investment Company. Neither the Company nor any Subsidiary is
an “Investment Company” within the meaning of Investment Company Act of 1940, as
amended.

 

14          Full Disclosure. The information heretofore furnished by the Company
to Purchaser for purposes of or in connection with this Agreement or any
transaction contemplated hereby does not, and all such information hereafter
furnished by the Company or any Subsidiary to Purchaser will not (in each case
taken together and on the date as of which such information is furnished),
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they are made, not misleading.

 

15          No Solicitation; No Integration with Other Offerings. No form of
general solicitation or general advertising was used by the Company or, to the
best of its actual knowledge, any other Person acting on behalf of the Company,
in connection with the offer and sale of the Securities. Neither the Company,
nor, to its knowledge, any Person acting on behalf of the Company, has, either
directly or indirectly, sold or offered for sale to any Person (other than
Purchaser) any of the Securities or, within the six months prior to the date
hereof, any other similar security of the Company except as contemplated by this
Agreement, and the Company represents that neither itself nor any Person
authorized to act on its behalf (except that the Company makes no representation
as to Purchaser and their Affiliates) will sell or offer for sale any such
security to, or solicit any offers to buy any such security from, or otherwise
approach or negotiate in respect thereof with, any Person or Persons so as
thereby to cause the issuance or sale of any of the Securities to be in
violation of any of the provisions of Section 5 of the Securities Act. The
issuance of the Securities to Purchaser will not be integrated with any other
issuance of the Company’s securities (past, current or future) which requires
stockholder approval.

 

16          Permits. (a) Each of the Company and its Subsidiaries has all
material Permits; (b) all such Permits are in full force and effect, and each of
the Company and its Subsidiaries has fulfilled and performed all material
obligations with respect to such Permits; (c) no event has occurred which
allows, or after notice of lapse of time would allow, revocation or termination
by the issuer thereof or which results in any other material impairment of the
rights of the holder of any such Permit; and (d) the Company has no reason to
believe that any governmental body or agency is considering limiting, suspending
or revoking any such Permit.

 

17

 

 

17          Leases. Neither the Company nor any Subsidiary is a party to any
capital lease obligation with a value greater than $100,000 or to any operating
lease with an aggregate annual rental greater than $100,000 during the life of
such lease.

 

18          Absence of Any Undisclosed Liabilities or Capital Calls. There are
no liabilities of the Company or any Subsidiary of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which would
reasonably be expected to result in such a liability, other than (i) those
liabilities provided for in the financial statements delivered pursuant to
Section 4.7 and (ii) other undisclosed liabilities which, individually or in the
aggregate, would not have a Material Adverse Effect.

 

19          Public Utility Holding Company. Neither the Company nor any
Subsidiary is, or will be upon issuance and sale of the Securities and the use
of the proceeds described herein, subject to regulation under the Public Utility
Holding Company Act of 1935, as amended, the Federal Power Act, the Interstate
Commerce Act or to any federal or state statute or regulation limiting its
ability to issue and perform its obligations under any Transaction Agreement.

 

20          Intellectual Property Rights. Each of the Company and its
Subsidiaries owns, or is licensed under, and has the rights to use, all material
patents, trademarks, trade names, copyrights, technology, know-how and processes
(collectively, “ Intellectual Property”) used in, or necessary for the conduct
of its business; no claims have been asserted by any Person to the use of any
such Intellectual Property or challenging or questioning the validity or
effectiveness of any license or agreement related thereto. To the best of
Company’s and its Subsidiaries’ knowledge, there is no valid basis for any such
claim and the use of such Intellectual Property by the Company and its
Subsidiaries will not infringe upon the rights of any Person.

 

21          Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in at least such
amounts and against such risks such that any uninsured loss would not have a
Material Adverse Effect. All insurance coverages of the Company and its
Subsidiaries are in full force and effect and there are no past due premiums in
respect of any such insurance.

 

22          Title to Properties. The Company and its Subsidiaries have good and
marketable title to all their respective properties free and clear of all Liens.

 

23          Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s Board of Directors, to provide reasonable
assurance that (i) transactions are executed in accordance with managements’
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

18

 

 

24          Intentionally Omitted .

 

25          Foreign Practices. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payments of funds of the Company or Subsidiary, or
received or retained any funds, in each case in violation of any law, rule or
regulation.

 

26          Intentionally Omitted.

 

ARTICLE 5.    REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

1          Purchaser. Purchaser hereby represents and warrants to the Company
that:

 

(a)          Purchaser is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act and the Securities to be acquired by it pursuant
to this Agreement are being acquired for its own account and, as of the date
hereof, not with a view toward, or for sale in connection with, any distribution
thereof except in compliance with applicable United States federal and state
securities law; provided that the disposition of Purchaser’s property shall at
all times be and remain within its control;

 

(b)          the execution, delivery and performance of this Agreement and the
purchase of the Securities pursuant thereto are within Purchaser’s corporate or
partnership powers, as applicable, and have been duly and validly authorized by
all requisite corporate or partnership action;

 

(c)          this Agreement has been duly executed and delivered by Purchaser;

 

(d)          the execution and delivery by Purchaser of the Transaction
Agreements to which it is a party does not, and the consummation of the
transactions contemplated hereby and thereby will not, contravene or constitute
a default under or violation of (i) any provision of applicable law or
regulation, or (ii) any agreement, judgment, injunction, order, decree or other
instrument binding upon Purchaser;

 

(e)          Purchaser understands that the Securities have not been registered
under the Securities Act and may not be transferred or sold except as specified
in this Agreement or the remaining Transaction Agreements;

 

19

 

 

(f)          this Agreement constitutes a valid and binding agreement of
Purchaser enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency or similar laws affecting the enforceability of creditors
rights generally and (ii) equitable principles of general applicability;

 

(g)          Purchaser has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Securities and Purchaser is capable of bearing the economic
risks of such investment;

 

(h)          Purchaser is knowledgeable, sophisticated and experienced in
business and financial matters; Purchaser has previously invested in securities
similar to the Securities and fully understands the limitations on transfer
described herein; Purchaser has been afforded access to information about the
Company and the financial condition, results of operations, property, management
and prospects of the Company sufficient to enable it to evaluate its investment
in the Securities; Purchaser has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and the risks of investing in the
Securities; and Purchaser has been afforded the opportunity to obtain such
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy and completeness of the information given to
Purchaser concerning the Company. The foregoing does not in any way relieve the
Company of its representations and other undertakings hereunder, and shall not
limit Purchaser’s ability to rely thereon;

 

(i)          no part of the source of funds used by Purchaser to acquire the
Securities constitutes assets allocated to any separate account maintained by
Purchaser in which any employee benefit plan (or its related trust) has any
interest; and

 

(j)          Purchaser is a corporation organized under the laws of Bermuda.

 

ARTICLE 6.    CONDITIONS PRECEDENT TO PURCHASE OF SECURITIES

 

1          Conditions Precedent to Purchaser’s Obligations to Purchase. The
obligation of Purchaser hereunder to purchase the Senior Convertible Note and
Warrants at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions, provided that these conditions are
for Purchaser’s sole benefit and may be waived by Purchaser at any time in its
sole discretion:

 

(a)          The Company shall have duly executed this Agreement, and all other
appropriate financing statements, and delivered the same to Purchaser;

 

(b)          The Company shall have delivered to Purchaser duly executed
certificates representing the Senior Convertible Note and Warrant in accordance
with Section 2.1 hereof;

 

20

 

 

(c)          The Company shall have delivered the Solvency Certificate;

 

(d)          The representations and warranties of the Company contained in each
Transaction Agreement shall be true and correct in all material respects as of
the date when made and as of the Closing Date as though made at such time
(except for representations and warranties that speak as of a specified date)
and the Company shall have performed, satisfied and complied with all covenants,
agreements and conditions required by such Transaction Agreements to be
performed, satisfied or complied with by it at or prior to the Closing Date.
Purchaser shall have received an Officer’s Certificate executed by the chief
executive officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by Purchaser,
including but not limited to certificates with respect to the Company Corporate
Documents, resolutions relating to the transactions contemplated hereby and the
incumbencies of certain officers and Directors of the Company. The form of such
certificate is attached hereto as Exhibit D;

 

(e)          The Company shall have received all governmental, Board of
Directors, shareholders and third party consents and approvals necessary or
desirable in connection with the issuance and sale of the Securities and the
consummation of the transactions contemplated by the Transaction Agreements;

 

(f)          All applicable waiting periods in respect to the issuance and sale
of the Securities shall have expired without any action having been taken by any
competent authority that could restrain, prevent or impose any materially
adverse conditions thereon or that could seek or threaten any of the foregoing;

 

(g)          No law or regulation shall have been imposed or enacted that, in
the judgment of Purchaser, could adversely affect the transactions set forth
herein or in the other Transaction Agreements, and no law or regulation shall
have been proposed that in the reasonable judgment of Purchaser could reasonably
have any such effect;

 

(h)          omitted

 

(i)          All fees and expenses due and payable by the Company on or prior to
the Closing Date shall have been paid;

 

(j)          The Company Corporate Documents and the Subsidiary Corporate
Documents, if any, shall be in full force and effect and no term or condition
thereof shall have been amended, waived or otherwise modified without the prior
written consent of Purchaser;

 

(k)          There shall have occurred no material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or any Subsidiary since January 1, 2012;

 

21

 

 

(l)          There shall exist no action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental instrumentality that challenges the validity of or purports to
affect this Agreement or any other Transaction Agreement, or other transaction
contemplated hereby or thereby or that could reasonably be expected to have a
Material Adverse Effect, or any material adverse effect on the enforceability of
the Transaction Agreements or the Securities or the rights of the holders of the
Securities or Purchaser hereunder;

 

(m)          Purchaser shall have confirmed the receipt of the Senior
Convertible Note and Warrant to be issued, duly executed by the Company in the
denominations and registered in the name of Purchaser;

 

(n)          There shall not have occurred any disruption or adverse change in
the financial or capital markets generally, or in the market for the Common
Stock (including but not limited to any suspension or delisting), which
Purchaser reasonably deems material in connection with the purchase of the
Securities;

 

(o)          Immediately before and after the Closing Date, no Default or Event
of Default shall have occurred and be continuing;

 

(p)           Purchaser shall have received all other opinions, resolutions,
certificates, instruments, agreements or other documents as they shall
reasonably request;

 

2          Conditions to the Company’s Obligations. The obligations of the
Company to issue and sell the Securities to Purchaser pursuant to this Agreement
are subject to the satisfaction, at or prior to any Closing Date, of the
following conditions:

 

(a)          The representations and warranties of Purchaser contained herein
shall be true and correct in all material respects on the Closing Date and
Purchaser shall have performed and complied in all material respects with all
agreements required by this Agreement to be performed or complied with by
Purchaser at or prior to the Closing Date;

 

(b)          The issue and sale of the Securities by the Company shall not be
prohibited by any applicable law, court order or governmental regulation;

 

(c)          Receipt by the Company of duly executed counterparts of this
Agreement signed by Purchaser;

 

(d)          The Company shall have received payment of Purchase Price, less the
Expense Reimbursement Fee.

 

22

 

 

ARTICLE 7.    AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, from and after the date hereof for so long as
any Senior Convertible Note and Warrant remain outstanding and for the benefit
of Purchaser:

 

1           Information. The Company will deliver, or make available to each
holder of the Senior Convertible Note and Warrants :

 

(a)          within 30 days of the end of each fiscal quarter copies of the
Company’s balance sheet and income statements all as prepared in accordance with
GAAP;

 

(b)          simultaneously with the delivery of each item referred to in clause
(a) above, a certificate from the chief financial officer of the Company stating
that no Default or Event of Default has occurred and is continuing, or, if as of
the date of such delivery a Default shall have occurred and be continuing, a
certificate from the Company setting forth the details of such Default or Event
of Default and the action which the Company is taking or proposes to take with
respect thereto;

 

(c)          within two (2) days after any officer of the Company obtains
knowledge of a Default or Event of Default, or that any Person has given any
notice or taken any action with respect to a claimed Default hereunder, a
certificate of the chief financial officer of the Company setting forth the
details thereof and the action which the Company is taking or proposed to take
with respect thereto;

 

(d)          promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed and any other document generally distributed to
shareholders;

 

(e)          at least two (2) Business Days prior to the consummation of any
Financing or other event requiring a repayment of the Senior Convertible Note
under Section 3.4, notice thereof together with a summary of all material terms
thereof and copies of all documents and instruments associated therewith;

 

(f)          notice promptly upon the occurrence of any event by which the
Reserved Amount becomes less than the sum of (i) 1.5 times the maximum number of
Conversion Shares issuable pursuant to the Transaction Agreements; and

 

(g)          promptly following the commencement thereof, notice and a
description in reasonable detail of any litigation or proceeding to which the
Company or any Subsidiary is a party in which the amount involved is $75,000 or
more and not covered by insurance or in which injunctive or similar relief is
sought.

 

2          Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay and discharge, at or before maturity, all their respective
material obligations, including, without limitation, tax liabilities, except
where the same may be contested in good faith by appropriate proceedings and
will maintain, in accordance with GAAP, appropriate reserves for the accrual of
any of the same.

 

23

 

 

3           Maintenance of Property; Insurance. The Company will, and will cause
each Subsidiary to, keep all property useful and necessary in its business in
good working order and condition, ordinary wear and tear excepted. In addition,
the Company and each Subsidiary will maintain insurance in at least such amounts
and against such risks as it has insured against as of the Closing Date.

 

4           Maintenance of Existence. The Company will, and will cause each
Subsidiary to, continue to engage in business of the same general type as now
conducted by the Company and such Subsidiaries, and will preserve, renew and
keep in full force and effect its respective corporate existence and their
respective material rights, privileges and franchises necessary or desirable in
the normal conduct of business.

 

5           Compliance with Laws . The Company will, and will cause each
Subsidiary to, comply, in all material respects, with all federal, state,
municipal, local or foreign applicable laws, ordinances, rules, regulations,
municipal by-laws, codes and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except (i) where compliance therewith is contested in
good faith by appropriate proceedings or (ii) where non-compliance therewith
could not reasonably be expected, in the aggregate, to have a material adverse
effect on the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or such Subsidiary.

 

6          Inspection of Property, Books and Records. The Company will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to their respective businesses and activities; and will permit, during
normal business hours, Purchaser’ Representative or an affiliate thereof, as
representatives of Purchaser, to visit and inspect any of their respective
properties, upon reasonable prior notice, to examine and make abstracts from any
of their respective books and records and to discuss their respective affairs,
finances and accounts with their respective executive officers and independent
public accountants (and by this provision the Company authorizes its independent
public accountants to disclose and discuss with Purchaser the affairs, finances
and accounts of the Company and its Subsidiaries in the presence of a
representative of the Company; provided, however, that such discussions will not
result in any unreasonable expense to the Company, without Company consent), all
at such reasonable times.

 

7          Investment Company Act. The Company will not be or become an open-end
investment trust, unit investment trust or face-amount certificate company that
is or is required to be registered under Section 8 of the Investment Company Act
of 1940, as amended.

 

8           Use of Proceeds. The proceeds from the issuance and sale of the
Senior Convertible Note by the Company shall be used as working capital. None of
the proceeds from the issuance and sale of the Senior Convertible Note by the
Company pursuant to this Agreement will be used directly or indirectly for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any “margin stock” within the meaning of Regulation G of the Board of Governors
of the Federal Reserve System.

 

24

 

 

9            Compliance with Terms and Conditions of Material Contracts. The
Company will, and will cause each Subsidiary to, comply, in all respects, with
all terms and conditions of all material contracts to which it is subject.

 

10          Omitted

 

11          Transfer Agent Instructions. Upon receipt of a Notice of Conversion
the Company shall immediately direct the Company's transfer agent to issue
certificates, registered in the name of Purchaser or its nominee, for the
Conversion Shares, in such amounts as specified from time to time by Purchaser
to the Company upon conversion of the Senior Convertible Note. Upon conversion
of any Senior Convertible Note in accordance with their terms and/or exercise of
any Warrants in accordance with their terms, the Company will use its best
lawful efforts to cause its transfer agent to, issue one or more certificates
representing shares of Common Stock in such name or names and in such
denominations specified by a Purchaser in a Notice of Conversion or Exercise.
The Company further warrants and agrees that no instructions other than these
instructions have been or will be given to its transfer agent. Nothing in this
Section 7.11 shall affect in any way a Purchaser’s obligation to comply with all
securities laws applicable to Purchaser upon resale of such shares of Common
Stock, including any prospectus delivery requirements.

 

12          Omitted .

 

13          Form D; Blue Sky Laws. The Company agrees to file a “Form D” with
respect to the Securities as required under Regulation D of the Securities Act
and to provide a copy thereof to the Purchaser promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Securities for sale to
Purchaser at the Closing pursuant to this Agreement under applicable securities
or “blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to Purchaser on or prior to the Closing Date.

 

ARTICLE 8.    NEGATIVE COVENANTS

 

The Company hereby agrees that after the date hereof for so long as any Senior
Convertible Note remains outstanding and for the benefit of Purchaser:

 

25

 

 

1            Limitations on Debt or Other Liabilities. Neither the Company nor
any Subsidiary will create, incur, assume or suffer to exist (at any time after
the Closing Date and until repayment or conversion of the Senior Convertible
Note , after giving effect to the application of the proceeds of the issuance of
the Securities) (i) any Debt except (x) Debt incurred in a Permitted Financing,
(y) Debt incurred in connection with equipment leases to which the Company or
its Subsidiaries are a party incurred in the ordinary course of business; and
(z) Debt incurred in connection with trade accounts payable, imbalances and
refunds arising in the ordinary course of business and (ii) any equity
securities (including Derivative Securities) (other than those securities that
are issuable (x) under or pursuant to stock option plans, warrants or other
rights programs that exist as of the date hereof, (z) in connection with the
acquisition (including by merger) of a business or of assets otherwise permitted
under this Agreement), unless the Company complies with the mandatory prepayment
terms of Section 3.4(b) hereof.

 

2            Transactions with Affiliates. The Company and each Subsidiary will
not, directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition or stock or indebtedness, by loan, advance,
transfer of property, guarantee or other agreement to pay, purchase or service,
directly or indirectly, and Debt, or otherwise) in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect any transaction in connection with any joint enterprise or other joint
arrangement with, any Affiliate, except, (1) pursuant to those agreements
specifically identified in the Company’s public filings, or on Schedule 8.2
attached hereto (with a copy of such agreements annexed to such Schedule 8.2)
and (2) on terms to the Company or such Subsidiary no less favorable than terms
that could be obtained by the Company or such Subsidiary from a Person that is
not an Affiliate of the Company upon negotiation at arms’ length, as determined
in good faith by the Board of Directors of the Company; provided that no
determination of the Board of Directors shall be required with respect to any
such transactions entered into in the ordinary course of business.

 

3            Merger or Consolidation. The Company will not, unless consented to
by Purchaser, in a single transaction or a series of related transactions (i)
consolidate with or merge with or into any other Person, or (ii) permit any
other Person to consolidate with or merge into it, unless the Company shall be
the survivor of such merger or consolidation and (x) immediately before and
immediately after given effect to such transaction (including any indebtedness
incurred or anticipated to be incurred in connection with the transaction), no
Default or Event of Default shall have occurred and be continuing; and (y) the
Company has delivered to Purchaser an Officer’s Certificate stating that such
consolidation, merger or transfer complies with this Agreement, and that all
conditions precedent in this Agreement relating to such transaction have been
satisfied.

 

4            Limitation on Asset Sales. Neither the Company nor any Subsidiary
will consummate an Asset Sale of material assets of the Company or any
Subsidiary without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld. As used herein, “Asset Sale” means any sale,
lease, transfer or other disposition (or series of related sales, leases,
transfers or dispositions) or sales of capital stock of a Subsidiary (other than
directors’ qualifying shares), property or other assets (each referred to for
the purpose of this definition as a “disposition”), including any disposition by
means of a merger, consolidation or similar transaction other than a disposition
of property or assets at fair market value in the ordinary course of business.

 

26

 

 

5            Restrictions on Certain Amendments. Neither the Company nor any
Subsidiary will waive any provision of, amend, or suffer to be amended, any
provision of such entity’s existing Debt, any Company Corporate Document or
Subsidiary Corporate Document if such amendment, in the Company’s reasonable
judgment, would materially adversely affect Purchaser or the holders of the
Securities without the prior written consent of Purchaser.

 

6            Omitted

 

7            Limitation on Stock Repurchases. Except for any redemption,
repurchase or other acquisition of Outstanding Debt or as otherwise set forth in
the Senior Convertible Note, the Company shall not, without the written consent
of the Majority Holders, redeem, repurchase or otherwise acquire (whether for
cash or in exchange for property or other securities or otherwise) any shares of
capital stock of the Company or any warrants, rights or options to purchase or
acquire any such shares.

 

ARTICLE 9.    RESTRICTIVE LEGENDS

 

1            Restrictions on Transfer. From and after their respective dates of
issuance, none of the Securities shall be transferable except upon the
conditions specified in this Article IX, which conditions are intended to ensure
compliance with the provisions of the Securities Act in respect of the Transfer
of any of such Securities or any interest therein. Purchaser will use its best
efforts to cause any proposed transferee of any Securities held by it to agree
to take and hold such Securities subject to the provisions and upon the
conditions specified in this Article IX.

 

2            Legends. The Conversion Shares shall be considered "legended"
and/or "restricted" within the meaning of this Agreement and the Transaction
Agreements.

 

3            Notice of Proposed Transfers. Prior to any proposed Transfer of the
Securities (other than a Transfer (i) registered or exempt from registration
under the Securities Act, (ii) to an affiliate of a Purchaser which is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act, provided that any such transferee shall agree to be bound by the terms of
this Agreement, or (iii) to be made in reliance on Rule 144 under the Securities
Act), the holder thereof shall give written notice to the Company of such
holder’s intention to effect such Transfer, setting forth the manner and
circumstances of the proposed Transfer, which shall be accompanied by (a) an
opinion of counsel reasonably acceptable to the Company, confirming that such
transfer does not give rise to a violation of the Securities Act, (B)
representation letters in form and substance reasonably satisfactory to the
Company to ensure compliance with the provisions of the Securities Act and (C)
letters in form and substance reasonably satisfactory to the Company from each
such transferee stating such transferee’s agreement to be bound by the terms of
this Agreement. Such proposed Transfer may be effected only if the Company shall
have received such notice of transfer, opinion of counsel, representation
letters and other letters referred to in the immediately preceding sentence,
whereupon the holder of such Securities shall be entitled to Transfer such
Securities in accordance with the terms of the notice delivered by the holder to
the Company.

 

27

 

 

ARTICLE 10 ADDITIONAL AGREEMENTS AMONG THE PARTIES

 

1            Liquidated Damages.

 

(a)          The Company shall cause its transfer agent to, issue and deliver
shares of Common Stock consistent with Section 7.11 hereof within five (5)
Trading Days of delivery of a Notice of Conversion (the “Deadline”) to Purchaser
(or any party receiving Securities by transfer from Purchaser) at the address of
Purchaser set forth in the Notice of Conversion or Notice of Exercise, as the
case may be. The Company understands that a delay in the issuance of such
certificates after the Deadline could result in economic loss to Purchaser.

 

(b)          Without in any way limiting Purchaser’s right to pursue other
remedies, including actual damages and/or equitable relief, the Company agrees
that if delivery of the Conversion Shares is more than one (1) Business Day
after the Deadline (other than a failure due to the circumstances described in
Section 4.3 of the Senior Convertible Note , which failure shall be governed by
such Section) the Company shall pay to Purchaser, as liquidated damages and not
as a penalty, $500 for each $100,000 of Senior Convertible Note then outstanding
per day in cash, for each of the first ten (10) days beyond the Deadline, and
$1,000 for each $100,000 of Senior Convertible Note then outstanding per day in
cash for each day thereafter that the Company fails to deliver such Common
Stock. Such cash amount shall be paid to Purchaser by the last day of the
calendar week following the week in which it has accrued or, at the option of
Purchaser (by written notice to the Company by the first day of the week
following the week in which it has accrued), shall be added to the principal
amount of the Senior Convertible Note (if then outstanding) payable to
Purchaser, in which event interest shall accrue thereon in accordance with the
terms of the Senior Convertible Note and such additional principal amount shall
be convertible into Common Stock in accordance with the terms of the Senior
Convertible Note .

 

2            Conversion Notice. The Company agrees that, in addition to any
other remedies which may be available to Purchaser, including, but not limited
to, the remedies available under Section 10.1, in the event the Company fails
for any reason (other than as a result of actions taken by a Purchaser in breach
of this Agreement) to effect delivery to a Purchaser of certificates with or
without restrictive legends as contemplated by Article IX representing the
shares of Common Stock on or prior to the Deadline after conversion of any
Senior Convertible Note , Purchaser will be entitled, if prior to the delivery
of such certificates, to revoke the Notice of Conversion, by delivering a notice
to such effect to the Company whereupon the Company and Purchaser shall each be
restored to their respective positions immediately prior to delivery of such
Notice of Conversion.

 

28

 

 

3            Conversion Limit. Notwithstanding the conversion rights under the
Senior Convertible Note, unless Purchaser delivers a waiver in accordance with
the immediately following sentence, in no event shall Purchaser be entitled to
convert any portion of the Senior Convertible Note , in excess of that portion
of the Senior Convertible Note , as applicable, of which the sum of (i) the
number of shares of Common Stock beneficially owned by Purchaser and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Senior Convertible
Note or other Derivative Securities convertible into or exchangeable for shares
of Common Stock which contain a limitation similar to that set forth in this
Section 10.3), and (ii) the number of shares of Common Stock issuable upon the
conversion of the portion of the Senior Convertible Note with respect to which
this determination is being made, would result in beneficial ownership by
Purchaser and its Affiliates of more than 9.99% of the outstanding shares of
Common Stock. For purposes of Section 10.3(i) beneficial ownership shall be
determined in accordance with Rule 13d-3 of the Exchange Act and Regulations 13
D-G thereunder, except as otherwise provided in this Section 10.3. The foregoing
limitation shall not apply and shall be of no further force or effect (i)
immediately preceding and upon the occurrence of any voluntary or mandatory
redemption or repayment transaction described herein or in the Senior
Convertible Note, (ii) immediately preceding and upon any Sale Event, (iii) on
the Maturity Date or (iv) following the occurrence of any Event of Default which
is not cured for a period of ten (10) calendar days.

 

4            Conversion Mechanics under Rule 144

 

(a)          The Purchaser may convert any or all of the Senior Convertible Note
at any time following the 181st day following the Closing date pursuant to Rule
144 of the Act. Upon receipt by the Company of a Notice of Conversion, by
transmission to the Company from the Purchaser of the Notice of Conversion
substantially in the form of Annex A attached hereto, the Company will instruct
its counsel to issue an omnibus opinion covering the resale of the Conversion
Shares.

 

5            Omitted

 

ARTICLE 11 ADJUSTMENT OF FIXED PRICE

 

1            Reorganization . The Conversion Price (the “Fixed Prices”) shall be
adjusted, as applicable, as hereafter provided.

 

2            Share Reorganization . If and whenever the Company shall:

 

(i)          subdivide the outstanding shares of Common Stock into a greater
number of shares;

 

(ii)         consolidate the outstanding shares of Common Stock into a smaller
number of shares;

 

(iii)        issue Common Stock or securities convertible into or exchangeable
for shares of Common Stock as a stock dividend to all or substantially all the
holders of Common Stock; or

 

29

 

 

(iv)        make a distribution on the outstanding Common Stock to all or
substantially all the holders of Common Stock payable in Common Stock or
securities convertible into or exchangeable for Common Stock;

 

any of such events being herein called a “Share Reorganization,” then in each
such case the applicable Fixed Price shall be adjusted, effective immediately
after the record date at which the holders of Common Stock are determined for
the purposes of the Share Reorganization or, if no record date is fixed, the
effective date of the Share Reorganization, by multiplying the applicable Fixed
Price in effect on such record or effective date, as the case may be, by a
fraction of which:

 

(i)          the numerator shall be the number of shares of Common Stock
outstanding on such record or effective date (without giving effect to the
transaction); and

 

(II)        the denominator shall be the number of shares of Common Stock
outstanding after giving effect to such Share Reorganization, including, in the
case of a distribution of securities convertible into or exchangeable for shares
of Common Stock, the number of shares of Common Stock that would have been
outstanding if such securities had been converted into or exchanged for Common
Stock on such record or effective date.

 

3            Rights Offering. If and whenever the Company shall issue to all or
substantially all the holders of Common Stock, rights, options or warrants under
which such holders are entitled, during a period expiring not more than 45 days
after the record date of such issue, to subscribe for or purchase Common Stock
(or Derivative Securities), at a price per share (or, in the case of securities
convertible into or exchangeable for Common Stock, at an exchange or conversion
price per share at the date of issue of such securities) of less than 95% of the
Market Price of the Common Stock on such record date (any such event being
herein called a “Rights Offering”), then in each such case the applicable Fixed
Price shall be adjusted, effective immediately after the record date at which
holders of Common Stock are determined for the purposes of the Rights Offering,
by multiplying the applicable Fixed Price in effect on such record date by a
fraction of which:

 

(v)         the numerator shall be the sum of:

 

(i)         the number of shares of Common Stock outstanding on such record
date; and

 

(II)       a number obtained by dividing:

 

(A)       either,

 

             (x)          the product of the total number of shares of Common
Stock so offered for subscription or purchase and the price at which such shares
are so offered, or

 

30

 

 

          (y)          the product of the maximum number of shares of Common
Stock into or for which the convertible or exchangeable securities so offered
for subscription or purchase may be converted or exchanged and the conversion or
exchange price of such securities, or, as the case may be, by

 

(B)         the Market Price of the Common Stock on such record date; and

 

(vi)        the denominator shall be the sum of:

 

(i)          the number of shares of Common Stock outstanding on such record
date; and

 

(II)        the number of shares of Common Stock so offered for subscription or
purchase (or, in the case of Derivative Securities, the maximum number of shares
of Common Stock for or into which the securities so offered for subscription or
purchase may be converted or exchanged).

 

To the extent that such rights, options or warrants are not exercised prior to
the expiry time thereof, the applicable Fixed Price shall be readjusted
effective immediately after such expiry time to the applicable Fixed Price which
would then have been in effect upon the number of shares of Common Stock (or
Derivative Securities) actually delivered upon the exercise of such rights,
options or warrants.

 

4            Special Distribution. If and whenever the Company shall issue or
distribute to all or substantially all the holders of Common Stock:

 

(i)          shares of the Company of any class, other than Common Stock;

 

(ii)         rights, options or warrants; or

 

(iii)        any other assets (excluding cash dividends and equivalent dividends
in shares paid in lieu of cash dividends in the ordinary course);

 

and if such issuance or distribution does not constitute a Share Reorganization
or a Rights Offering (any such event being herein called a “Special
Distribution”), then in each such case the applicable Fixed Price shall be
adjusted, effective immediately after the record date at which the holders of
Common Stock are determined for purposes of the Special Distribution, by
multiplying the applicable Fixed Price in effect on such record date by a
fraction of which:

 

(i)          the numerator shall be the difference between:

 

(A)         the product of the number of shares of Common Stock outstanding on
such record date and the Market Price of the Common Stock on such date; and

 

31

 

 

(B)         the fair market value, as determined by the Directors (whose
determination shall be conclusive), to the holders of Common Stock of the
shares, rights, options, warrants, evidences of indebtedness or other assets
issued or distributed in the Special Distribution (net of any consideration paid
therefor by the holders of Common Stock), and

 

(ii)         the denominator shall be the product of the number of shares of
Common Stock outstanding on such record date and the Market Price of the Common
Stock on such date.

 

5            Capital Reorganization. If and whenever there shall occur:

 

(i)          a reclassification or redesignation of the shares of Common Stock
or any change of the shares of Common Stock into other shares, other than in a
Share Reorganization;

 

(ii)         a consolidation, merger or amalgamation of the Company with, or
into another body corporate; or

 

(iii)        the transfer of all or substantially all of the assets of the
Company to another body corporate;

 

(any such event being herein called a “Capital Reorganization”), then in each
such case the holder who exercises the right to convert Senior Convertible Note
after the effective date of such Capital Reorganization shall be entitled to
receive and shall accept, upon the exercise of such right, in lieu of the number
of shares of Common Stock to which such holder was theretofore entitled upon the
exercise of the conversion privilege, the aggregate number of shares or other
securities or property of the Company or of the body corporate resulting from
such Capital Reorganization that such holder would have been entitled to receive
as a result of such Capital Reorganization if, on the effective date thereof,
such holders had been the holder of the number of shares of Common Stock to
which such holder was theretofore entitled upon conversion; provided, however,
that no such Capital Reorganization shall be consummated in effect unless all
necessary steps shall have been taken so that such holders shall thereafter be
entitled to receive such number of shares or other securities of the Company or
of the body corporate resulting from such Capital Reorganization, subject to
adjustment thereafter in accordance with provisions the same, as nearly as may
be possible, as those contained above.

 

6            Adjustment Rules . The following rules and procedures shall be
applicable to adjustments made in this Article XI:

 

32

 

 

(a)          no adjustment in the applicable Fixed Price shall be required
unless such adjustment would result in a change of at least 1% in the applicable
Fixed Price then in effect, provided, however, that any adjustments which, but
for the provisions of this clause would otherwise have been required to be made,
shall be carried forward and taken into account in any subsequent adjustment;

 

(b)          if any event occurs of the type contemplated by the adjustment
provisions of this Article XI but not expressly provided for by such provisions,
the Company will give notice of such event as provided herein, and the Company’s
board of directors will make an appropriate adjustment in the Fixed Price so
that the rights of the holders of the applicable Security shall not be
diminished by such event; and

 

(c)          if a dispute shall at any time arise with respect to any adjustment
of the applicable Fixed Price, such dispute shall be conclusively determined by
a firm of independent chartered accountants selected by the Purchaser and any
such determination shall be binding upon the Company and Purchaser.

 

7            Certificate as to Adjustment. The Company shall from time to time
promptly after the occurrence of any event which requires an adjustment in the
applicable Fixed Price deliver to Purchaser a certificate specifying the nature
of the event requiring the adjustment, the amount of the adjustment necessitated
thereby, the applicable Fixed Price after giving effect to such adjustment and
setting forth, in reasonable detail, the method of calculation and the facts
upon which such calculation is based.

 

8            Notice to Holders . If the Company shall fix a record date for:

 

(a)          any Share Reorganization (other than the subdivision of outstanding
Common Stock into a greater number of shares or the consolidation of outstanding
Common Stock into a smaller number of shares),

 

(b)          any Rights Offering,

 

(c)          any Special Distribution,

 

(d)          any Capital Reorganization (other than a reclassification or
redesignation of the Common Stock into other shares),

 

(e)          Sale Event; or

 

(f)          any cash dividend,

 

the Company shall, not less than 10 days prior to such record date or, if no
record date is fixed, prior to the effective date of such event, give to
Purchaser notice of the particulars of the proposed event or the extent that
such particulars have been determined at the time of giving the notice.

 

33

 

 

ARTICLE 12 EVENTS OF DEFAULT

 

1            Events of Default. If one or more of the following events (each an
“Event of Default”) shall have occurred and be continuing:

 

(a)          failure by the Company to pay or repay when due, all or any part of
the principal on any of the Senior Convertible Note (whether by virtue of the
agreements specified in this Agreement or the Senior Convertible Note );

 

(b)          failure by the Company to pay (i) within five (5) Business Days of
the due date thereof any interest on any Senior Convertible Note or (ii) within
five (5) Business Days following the delivery of notice to the Company of any
fees or any other amount payable (not otherwise referred to in (a) above or this
clause (b)) by the Company under this Agreement or any other Transaction
Agreement;

 

(c)          failure by the Company to timely comply with the requirements of
Section 7.11 or 10.1 hereof, which failure is not cured within five (5) Business
Days of such failure;

 

(d)          failure on the part of the Company to observe or perform any
covenant contained in Section 7.10 or Article VIII of this Agreement;

 

(e)          failure on the part of the Company to observe or perform any
covenant or agreement contained in any Transaction Agreement (other than those
covered by clauses (a), (b), (c), (d) or (e) above) for 30 days from the date of
such occurrence;

 

(f)          the Company or any Subsidiary has commenced a voluntary case or
other proceeding seeking liquidation, winding-up, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency, moratorium
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or has consented to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or has made a general assignment for
the benefit of creditors, or has failed generally to pay its debts as they
become due, or has taken any corporate action to authorize any of the foregoing;

 

(g)          an involuntary case or other proceeding has been commenced against
the Company or any Subsidiary seeking liquidation, winding-up, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency,
moratorium or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days, or an order for relief has been entered against the Company or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;

 

34

 

 

(h)          default in any provision (including payment) or any agreement
governing the terms of any Debt of the Company or any Subsidiary in excess of
$50,000, which has not been cured within any applicable period of grace
associated therewith;

 

(i)          judgments or orders, other than Outstanding Debt for the payment of
money which in the aggregate at any one time exceed $100,000 and are not covered
by insurance have been rendered against the Company or any Subsidiary by a court
of competent jurisdiction and such judgments or orders shall continue
unsatisfied and unstayed for a period of 60 days; or

 

(j)          any representation, warranty, certification or statement made by
the Company in any Transaction Agreement or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with any Transaction Agreement shall prove to have been
untrue in any material respect when made.

 

then, and in every such occurrence, Purchaser may, with respect to an Event of
Default specified in paragraphs (a) or (b), and the Majority Holders may, with
respect to any other Event of Default, by notice to the Company, declare the
Senior Convertible Note to be, and the Senior Convertible Note shall thereon
become immediately due and payable; provided that in the case of any of the
Events of Default specified in paragraph (j) or (k) above with respect to the
Company or any Subsidiary, then, without any notice to the Company or any other
act by Purchaser, the entire amount of the Senior Convertible Note shall become
immediately due and payable, provided, further, if any Event of Default has
occurred and is continuing, and irrespective of whether any Senior Convertible
Note has been declared immediately due and payable hereunder, any Purchaser of
Senior Convertible Note may proceed to protect and enforce the rights of
Purchaser by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Senior Convertible Note , or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise, and provided further, in the case of any
Event of Default, the amount declared due and payable on the Senior Convertible
Note shall be the Formula Price thereof.

 

2            Powers and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to Purchaser is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
Every power and remedy given by the Senior Convertible Note or by law may be
exercised from time to time, and as often as shall be deemed expedient, by
Purchaser.

 

35

 

 

ARTICLE 13.      MISCELLANEOUS

 

1            Notices. All notices, demands and other communications to any party
hereunder shall be in writing (including facsimile, email or similar writing)
and shall be given to such party at its address set forth on the signature pages
hereof, or such other address as such party may hereafter specify for the
purpose to the other parties. Each such notice, demand or other communication
shall be effective (i) if given by telecopy, when such telecopy is transmitted
to the telecopy number specified on the signature page hereof, (ii) if given by
mail, four days after such communication is deposited in the mail with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in or pursuant to this Section.

 

2            No Waivers; Amendments.

 

(a)          No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

 

(b)          Any provision of this Agreement may be amended, supplemented or
waived if, but only if, such amendment, supplement or waiver is in writing and
is signed by the Company and the Majority Holders; provided, that without the
consent of each holder of any Senior Convertible Note affected thereby, an
amendment or waiver may not (a) reduce the aggregate principal amount of Senior
Convertible Note whose holders must consent to an amendment or waiver, (b)
reduce the rate or extend the time for payment of interest on any Senior
Convertible Note , (c) reduce the principal amount of or extend the stated
maturity of any Senior Convertible Note or (d) make any Senior Convertible Note
payable in money or property other than as stated in such Senior Convertible
Note . In determining whether the holders of the requisite principal amount of
Senior Convertible Note have concurred in any direction, consent, or waiver as
provided in any Transaction Agreement, Senior Convertible Note which are owned
by the Company or any other obligor on or guarantor of the Senior Convertible
Note , or by any Person Controlling, Controlled by, or under common Control with
any of the foregoing, shall be disregarded and deemed not to be outstanding for
the purpose of any such determination; and provided further that no such
amendment, supplement or waiver which affects the rights of Purchaser and their
affiliates otherwise than solely in their capacities as holders of Senior
Convertible Note shall be effective with respect to them without their prior
written consent.

 

36

 

 

3            Indemnification .

 

(c)          The Company agrees to indemnify and hold harmless Purchaser, its
Affiliates, and each Person, if any, who controls Purchaser, or any of its
Affiliates, within the meaning of the Securities Act or the Exchange Act (each,
a “Controlling Person”), and the respective partners, agents, employees,
officers and Directors of Purchaser, their Affiliates and any such Controlling
Person (each an “Indemnified Party”) and collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation and as incurred, reasonable costs of
investigating, preparing or defending any such claim or action, whether or not
such Indemnified Party is a party thereto, provided that the Company shall not
be obligated to advance such costs to any Indemnified Party other than Purchaser
unless it has received from such Indemnified Party an undertaking to repay to
the Company the costs so advanced if it should be determined by final judgment
of a court of competent jurisdiction that such Indemnified Party was not
entitled to indemnification hereunder with respect to such costs) which may be
incurred by such Indemnified Party in connection with any investigative,
administrative or judicial proceeding brought or threatened that relates to or
arises out of, or is in connection with any activities contemplated by any
Transaction Agreement or any other services rendered in connection herewith;
provided that the Company will not be responsible for any claims, liabilities,
losses, damages or expenses that are determined by final judgment of a court of
competent jurisdiction to result from such Indemnified Party’s gross negligence,
willful misconduct or bad faith.

 

(d)          If any action shall be brought against an Indemnified Party with
respect to which indemnity may be sought against the Company under this
Agreement, such Indemnified Party shall promptly notify the Company in writing
and the Company, at its option, may, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all reasonable fees and expenses. The failure to so notify the
Company shall not affect any obligations the Company may have to such
Indemnified Party under this Agreement or otherwise unless the Company is
materially adversely affected by such failure. Such Indemnified Party shall have
the right to employ separate counsel in such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party, unless (i) the Company has failed to assume
the defense and employ counsel or (ii) the named parties to any such action
(including any impleaded parties) include such Indemnified Party and the
Company, and such Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Company, in which case, if such
Indemnified Party notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Party, provided, however, that the Company shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel, which counsel shall be designated by Purchaser.
The Company shall not be liable for any settlement of any such action effected
without the written consent of the Company (which shall not be unreasonably
withheld) and the Company agrees to indemnify and hold harmless each Indemnified
Party from and against any loss or liability by reason of settlement of any
action effected with the consent of the Company. In addition, the Company will
not, without the prior written consent of Purchaser, settle or compromise or
consent to the entry of any judgment in or otherwise seek to terminate any
pending or threatened action, claim, suit or proceeding in respect to which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Party is a party thereto) unless such settlement, compromise,
consent or termination includes an express unconditional release of Purchaser
and the other Indemnified Parties, satisfactory in form and substance to
Purchaser, from all liability arising out of such action, claim, suit or
proceeding.

 

37

 

 

(e)          If for any reason the foregoing indemnity is unavailable (otherwise
than pursuant to the express terms of such indemnity) to an Indemnified Party or
insufficient to hold an Indemnified Party harmless, then in lieu of indemnifying
such Indemnified Party, the Company shall contribute to the amount paid or
payable by such Indemnified Party as a result of such claims, liabilities,
losses, damages, or expenses (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by Purchaser
on the other from the transactions contemplated by this Agreement or (ii) if the
allocation provided by clause (i) is not permitted under applicable law, in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Purchaser on the other, but also the relative
fault of the Company and Purchaser as well as any other relevant equitable
considerations. Notwithstanding the provisions of this Section 13.3, the
aggregate contribution of all Indemnified Parties shall not exceed the amount of
interest and fees actually received by Purchaser pursuant to this Agreement. It
is hereby further agreed that the relative benefits to the Company on the one
hand and Purchaser on the other with respect to the transactions contemplated
hereby shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of material fact or the omission or alleged
omission to state a material fact related to information supplied by the Company
or by Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

(f)          The indemnification, contribution and expense reimbursement
obligations set forth in this Section 13.3 (i) shall be in addition to any
liability the Company may have to any Indemnified Party at common law or
otherwise; (ii) shall survive the termination of this Agreement and the other
Transaction Agreements and the payment in full of the Senior Convertible Note
and (iii) shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of Purchaser or any other Indemnified Party.

 

38

 

 

4            Expenses: Documents, Due Diligence, Legal. The Company agrees to
pay to Global Capital Advisors, Inc. (“GCA”), a fee of $15,000.00 (the “Expense
Reimbursement Fee”) in full satisfaction of all obligations of the Company to
Purchaser and its agents in connection with the negotiation and preparation of
the Transaction Agreements, relevant due diligence, and fees and disbursements
of legal counsel. The Company has prepaid $7,500.00 of the fee with the
remaining balance of $7,500.00 due at closing. In addition, the Company agrees
to pay any and all stamp, transfer and other similar taxes, assessments or
charges payable in connection with the execution and delivery of any Transaction
Agreement or the issuance of the Securities to Purchaser, excluding their
assigns.

 

5            Payment. The Company agrees that, so long as Purchaser shall own
any Senior Convertible Note purchased by it from the Company hereunder, the
Company will make payments to Purchaser of all amounts due thereon by wire
transfer by 4:00 P.M. (E.S.T.).

 

6            Successors and Assigns. This Agreement shall be binding upon the
Company and upon Purchaser and its respective successors and assigns; provided
that the Company shall not assign or otherwise transfer its rights or
obligations under this Agreement to any other Person without the prior written
consent of the Majority Holders. All provisions hereunder purporting to give
rights to Purchaser and its affiliates or to holders of Securities are for the
express benefit of such Persons and their successors and assigns.

 

7            Brokers. Except for a fee payable to Moody Capital solutions in the
amount of $15,682.50, the Company represents and warrants that it has not
employed any broker, finder, financial advisor or investment banker who would be
entitled to any brokerage, finder’s or other fee or commission payable by the
Company or Purchaser in connection with the sale of the Securities.

 

8            Georgia Law; Submission to Jurisdiction; Waiver of Jury Trial;
Appointment of Agent . THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA. EACH PARTY HERETO HEREBY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA AND OF ANY FEDERAL DISTRICT COURT SITTING IN
ATLANTA, GEORGIA FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH HEREIN. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY.

 

39

 

 

9            Entire Agreement. This Agreement, the Exhibits or Schedules hereto,
which include the Senior Convertible Note , set forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. The terms and conditions of all Exhibits and Schedules to
this Agreement are incorporated herein by this reference and shall constitute
part of this Agreement as is fully set forth herein.

 

10            Survival; Severability. The representations, warranties, covenants
and agreements of the parties hereto shall survive the Closing hereunder. In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that
such severability shall be ineffective if it materially changes the economic
benefit of this Agreement to any party.

 

11           Title and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

12          Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement and all
Exhibits shall be Bloomberg, L.P. or any successor thereto. The written mutual
consent of the Purchaser and the Company shall be required to employ any other
reporting entity.

 

13          Publicity. The Company and the Purchaser shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
written consent of the other parties, which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing party shall
provide the other parties with prior notice of such public statement.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Purchaser without the prior written consent of Purchaser, except to the
extent required by law, in which case the Company shall provide Purchaser with
prior written notice of such public disclosure.

 

[Signature page follows]

 

40

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the date first above
written.

 

  3DICON Corporation         By: /s/ Mark Willner   Name: Mark Willner   Title:
CEO         Address: 6804 South Canton Avenue, Suite 150     Tulsa OK 74136

 

  GCA STRATEGIC INVESTMENT FUND LIMITED         By: /s/ Lewis N. Lester   Name:
Lewis N. Lester, Sr.   Title: Director

 

  Address: c/o Global Capital Advisors     72 Estate River, #47     Kingshill
USVI, 00851      

 



Securities Purchase Agreement

 

41

 

 

LIST OF SCHEDULES

 

Schedule 4.3- Capitalization



Schedule 4.7- Material Change

 

Schedule 4.12-Subsidiaries / Joint Ventures / Investments

 



Schedule 8.2- Affiliate Transactions

 

LIST OF EXHIBITS

 

Exhibit A- Form of Senior Convertible Note

Exhibit C- Solvency Certificate

Exhibit D- Officers Certificate

Exhibit F- Form of Warrant

 

Form of Legal Opinion

Form of Omnibus Rule 144 Opinion

 

 

 

